EMPLOYMENT AGREEMENT






This employment agreement (the "Agreement") is made and entered into as of the
2nd day of July , 2007 by and between Metropolitan Computing Corporation., a New
Jersey Corporation (the "Company"), and Michael Levin, (the "Executive").


RECITALS


A.         The Company has entered into a Stock Purchase Agreement with
Bedminster National Corp., effective the date hereof, (the “Stock Purchase
Agreement”) and one of the requirements of the Stock Purchase Agreement is that
Executive and Company enter into this Agreement.


B.            Executive has been instrumental in the development of the
Company’s technology and markets and potential markets. The Company desires to
employ the Executive from the date set forth above (the "Effective  Date") until
expiration of the term of this Agreement, and Executive is willing to be
employed by  Company during that period, on the terms and subject to the
conditions set forth in this Agreement.


In consideration of the mutual covenants and promises of the parties, the
Company and Executive covenant and agree as follows:


1.    Duties


During the term of this Agreement, Executive will be employed by the Company to
serve as President, chief executive officer and a director of the Company.  The
Executive will devote such  amount of business time to the conduct of the
business of the Company as may be reasonably required to  effectively discharge
Executive’s duties under this Agreement, will perform those duties and have such
authority and  powers as are customarily associated with the office of a
president and chief executive officer of a company engaged in a business that is
similar to the business of the Company,  including (without limitation) (a) the
authority to direct and manage the day-to-day operations, finances and
affairs  of the Company, and to allocate working capital within agreed budgets,
(b) the authority to hire, develop compensation plans for and discharge
employees of the Company within agreed budgets or other agreed parameters; (c)
the authority to determine the scope of new product development, marketing and
sales strategy and (d) all other  authority and powers exercised by the
Executive prior to the Effective Date as chief executive officer of the Company
subject at all times to the overall direction of the Board of Directors of the
Company.  Unless the parties agree otherwise in writing, during the term  of
this Agreement, Executive will not be required to perform services under this
Agreement other than at  Company's principal place of business in East Hanover,
NJ; provided, however, that Company may, from time to time, require Executive to
travel  temporarily to other locations on the Company's business.  Executive may
perform services electronically from remote locations consistent with past
practices, subject to the reasonable approval of the Board of Directors.
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.    Term of Employment
 
2.1   Definitions


For purposes of this Agreement the following terms have the following meanings:


(a)            "Termination for Cause" means termination by Company of
Executive’s  employment (i) by reason of Executive’s willful dishonesty towards,
fraud upon, or deliberate  injury or attempted injury to, the Company, (ii) by
reason of Executive’s gross negligence or intentional misconduct with  respect
to the performance of Executive’s duties under this Agreement; provided,
however, that no  such termination under this Section 2.1a(ii) will be deemed to
be a Termination for Cause unless the Company has provided  Executive with
written notice of what it reasonably believes are the grounds for any
Termination  for Cause and Executive fails to take appropriate remedial actions
during the thirty day period following receipt of such written notice.


(b)            "Termination Other than For Cause" means termination by the
Company of Executive’s employment by the Company for reasons other than those
which constitute Termination for Cause.


(c)            "Voluntary Termination" means termination by the Executive of the
Executive’s  employment with the Company, upon six month’s advance written
notice to the Company, and excluding termination by reason of Executive’s death
or disability  as described in Sections 2.5 and 2.6.


(d)           “Termination for Good Reason” means termination by the Executive
of the Executive’s  employment with the Company, upon sixty days advance written
notice to the Company, after the occurrence of any of the following: (i)
reduction of Executive’s then existing base salary; (ii) material reduction in
the package of benefits, taken as a whole, which are provided to Executive,
except to the extent that such benefits and incentives of all other executive
officers of the Company are similarly reduced; (iii) any diminution of
Executive’s duties, responsibilities, authority, reporting structure, titles or
offices, which is not remedied upon notice; (iv) request that Executive relocate
to a work site that would increase Executive’s one way commute by more than 20
miles, unless Executive accepts such relocation; (v) any material breach by the
Company of its obligations under this Agreement, provided, however, that
no  such termination under this Section 2.1d (v) will be deemed to be a
Termination for Good Reason unless the Executive has provided  Company with
written notice of what he reasonably believes are the grounds for any
Termination for Good Reason and Company fails to take appropriate remedial
actions during the thirty day period following receipt of such written notice.


2.2   Basic Term


The term of employment of Executive by the Company will commence on the
Effective Date and will  extend through the period ending sixty months from the
date hereof, (the  "Termination Date").   Company and Executive may extend the
term of this Agreement by mutual written agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
2.3   Termination for Cause


Termination for Cause may be effected by Company at any time during the term of
this Agreement and may be effected by written notification to Executive;
provided, however, that no Termination for Cause will be effective unless
Executive has been provided with the prior written notice and opportunity  for
remedial action described in Section 2.1.  Upon Termination for Cause, Executive
is to be immediately  paid all accrued salary,  incentive compensation (if
any)to the extent earned, and accrued vacation pay as provided in the Company’s
Employee Manual, as the same may be in effect from time to time , all to the
date of termination, but Executive will not be paid any severance  compensation.


2.4   Termination Other Than for Cause


Notwithstanding anything else in this Agreement, Company may effect a
Termination Other Than for  Cause at any time upon giving six month’s advance
written notice to Executive of such Termination Other Than for Cause.  Upon
any  Termination Other Than for Cause, Executive will immediately be paid all
accrued salary,  incentive compensation (if any) to the extent earned, and
accrued vacation pay as provided in the Company’s Employee Manual, as the same
may be in effect from time to time , all to the date of termination, together
with  severance compensation as provided in Section 4.


2.5   Termination Due to Disability


In the event that, during the term of this Agreement, Executive should, in the
reasonable judgment of  the Board, fail to perform Executive’s duties under this
Agreement because of illness or physical or mental  incapacity ("Disability"),
and such Disability continues for a period of more than six consecutive months,
or 180 days out of any consecutive 270 day period, Company will have the right
to terminate or suspend Executive’s employment  under this Agreement by written
notification to Executive and payment to Executive of all accrued
salary  and  incentive compensation (if any) to the extent earned, and accrued
vacation pay as provided in the Company’s Employee Manual, as the same may be in
effect from time to time, all to the date of termination, together with
severance compensation as provided in Section 4, provided, however, (a) that
such severance compensation will be paid for a period of the lesser of one (1)
year from the date Executive’s employment is terminated, or until the
Termination Date, and (b) such severance compensation will be reduced by any
payments made to Executive pursuant to any policy of disability insurance, the
premiums for which have been paid by the Company. Any determination by the Board
with respect to Executive’s Disability must be based on a determination
of  competent medical authority or authorities, a copy of which determination
must be delivered to the  Executive at the time it is delivered to the
Board.  In the event the Executive disagrees with the  determination described
in the previous sentence, Executive will have the right to submit to the Board
a  determination by a competent medical authority or authorities of Executive’s
own choosing to the effect  that the aforesaid determination is incorrect and
that Executive is capable of performing Executive’s duties  under this
Agreement.  If, upon receipt of such determination, the Board wishes to continue
to seek to  terminate this Agreement under the provisions of this section, the
parties will submit the issue of  Executive’s Disability to arbitration in
accordance with the provisions of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
2.6   Death


In the event of Executive’s death during the term of this Agreement, Executive’s
employment is to be  deemed to have terminated as of the last day of the month
during which Executive’s death occurred, and  Company will pay to Executive’s
estate accrued salary, incentive compensation (if any) to the extent earned, and
accrued vacation pay as provided in the Company’s Employee Manual, as the same
may be in effect from time to time , all to the date of termination.


2.7   Voluntary Termination


 In the event of a Voluntary Termination, at the end of the six month notice
period, Company will immediately pay to Executive all accrued salary, incentive
compensation (if any) to the extent earned, and accrued vacation pay as provided
in the Company’s Employee Manual, as the same may be in effect from time to
time, all to the date of termination, but Executive will not be paid any
severance compensation.


2.8           Termination for Good Reason


In the event of a Termination for Good Reason, Executive will immediately be
paid all accrued salary,  incentive compensation (if any) to the extent earned,
and accrued vacation pay as provided in the Company’s Employee Manual, as the
same may be in effect from time to time, all to the date of termination,
together with  severance compensation as provided in Section 4.


3.    Salary, Benefits and Other Compensation


3.1   Base Salary


As payment for the services to be rendered by Executive as provided in Section 1
and subject to the  terms and conditions of Section 2, Company agrees to pay to
Executive a "Base Salary," payable  in equal semi-monthly installments.  The
Base  Salary payable to Executive under this Section will initially be $180,000,
subject to minimum annual cost of living increase equal to the percentage
increase in the Consumer Price Index All Urban Consumers, for the New York,
Northern New Jersey area, or any successor index  applicable to the Northern New
Jersey Area, but not less than 5% for the first two years  If Executive’s Base
Salary has not reached $200,000, it will be increased to $200,000 upon
achievement of the earn-out provided in Section 2.2 b (ii) of the Stock Purchase
Agreement.  Payment of earn-out is a separate obligation of Bedminster National
Corp.


3.2   Performance and Incentive Bonus Plans
 
(a)           During the term of his employment under this Agreement, the
Executive will be eligible to participate in all other bonus and incentive plans
established by the Board for senior officers of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.3   Benefit Plans


During the term of Executive’s employment under this Agreement, the Executive is
to be eligible to  participate in all employee benefit plans to the extent
maintained by the Company, including (without  limitation) any life, disability,
health, accident and other insurance programs including vision and health, paid
vacations, 401K and similar  plans or programs, subject in each case to the
generally applicable terms and conditions of the plan or  program in question
and to the determinations of any committee administering such plan or
program.  On  termination of the Executive for any reason, the Executive will
retain all of Executive’s rights to benefits  that have vested under such plan,
but the Executive’s rights to participate in those plans will cease on
the  Executive’s termination, except as otherwise required by law.   The Company
will arrange for a term life insurance package comprising a total benefit of
$1.5 Million, of which, the estate of Executive will be the beneficiary of
$750,000 and the Company and/or its Lender as they may agree and as their
interests may appear, will be the beneficiary of $750,000 in the nature of “key
man” insurance, provided, however, that the total premium for such package shall
not exceed $10,000 per year.


3.4   Withholding of Taxes


The Executive understands that the services to be rendered by Executive under
this Agreement will  cause the Executive to recognize taxable income, which is
considered under the Internal Revenue Code of  1986, as amended, and applicable
regulations thereunder as compensation income subject to the  withholding of
income tax (and Social Security or other employment taxes).  The Executive
hereby  consents to the withholding of such taxes as are required by the
Company.


3.5   Vacation


During the term of this Agreement, Executive will be entitled to three weeks
paid vacation time per year.


3.6   Expenses


During the term of this Agreement, Company will reimburse Executive for
Executive’s reasonable  out-of-pocket expenses incurred in connection with
Company's business, including travel expenses, food,  and lodging while away
from home, subject to such policies as Company may from time to time  reasonably
establish for its employees.


3.7   Automobile and Company equipment


 The Company recognizes the Executive’s need for an automobile and other
communication and information technology devices for business
purposes.  Therefore, during the term of this Agreement, the Company shall
provide the Executive with an automobile allowance of $500 per month for fuel,
maintenance, repairs, insurance, and other costs.  Company will also provide
executive with with an allowance of $400 per month for  cell phone usage
including mobile internet, personal professional fees, home office,  and with a
laptop computer and GPS at reasonable cost to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 

 
4.    Severance Compensation


4.1   Termination Other Than for Cause; Termination for Good Reason


In the event Executive’s employment is terminated by the Company  in a
Termination Other Than for Cause, or by Executive in a Termination for Good
Reason, Executive will be paid as severance pay an amount equal to sixty percent
(60%) of Executive’s Base Salary for the period commencing on the date
that  Executive’s employment is terminated and ending on the Termination Date,
on the dates specified in Section 3.1 for payment of Executive’s then current
Base  Salary.


4.2   Termination for Disability


 In the event Executive’s employment is terminated because of Executive’s
disability pursuant to  Section 2.5, Executive will be paid as severance pay
Executive’s Base Salary for the period commencing  on the date that Executive’s
employment is terminated and ending on the earlier of one year from such date or
forty-two (42) months from the date of this Agreement, on the dates specified in
Section 3.1 for payment of  Executive’s Base Salary.


4.3   Other Termination


In the event of a Voluntary Termination, or Termination for Cause, Executive
will not be entitled to any severance pay.


5.    Confidentiality and Non-Compete


(a)       Because of Executive’s employment by Company, Executive will have
access to trade secrets and  confidential information about Company, its
products, its technology, its customers, and its methods of doing business
(the  "Confidential Information").  During and after the termination of
Executive’s employment by the  Company, Executive may not directly or indirectly
disclose or use any such Confidential Information;  provided, that Executive
will not incur any liability for disclosure of information which (a) is required
in  the course of Executive’s employment by the Company (or any affiliate of the
Company, provided that such disclosure does not violate any obligation of the
Company to a third party), (b) was permitted in writing by  the Board or (c)
is  within the public domain or comes within the public domain without any
breach of this Agreement.


(b)           In connection with employment of Executive, Executive acknowledges
that his service on behalf of Company will result in familiarity with Company's
Confidential Information,  as well as frequent contact with customers of Company
which will result in the association of the good will of Company with
Executive.  Company's Confidential Information  and the relationships which
Company builds with its customers are significant assets owned by Company which
Company has developed by a substantial investment of time, effort and
expense.  Company has a legitimate interest in (i) its Confidential Information,
and (ii) the identity of the customers with whom it does business;.  Company
intends to protect its interests by means of enforcement of the restrictive
covenant set forth in this Section.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           During the term of Executive’s employment and for a period of two
years thereafter,  Executive agrees that Executive will not, directly or
indirectly, individually or on behalf of any other entity, solicit, or accept
employment with any person, company, firm or corporation (for profit or not for
profit) which is engaged in the production and sale of  instrumentation, data
acquisition systems, high-speed production tablet press replication and tablet
press control systems for the pharmaceutical industry.  During such time
Executive will not solicit the services of any employees of or consultants to
the Company.


(d)           Executive acknowledges that breach of the restrictive covenant set
forth in this Section will result in irreparable and continuing damage to
Company for which money damage may not provide adequate relief.  Executive
therefore, agrees that breach of this restrictive covenant shall entitle Company
to seek injunctive relief and money damages insofar as they can be determined
under the circumstances.


(e)           Nothing in this Agreement shall be construed to prohibit Company
from availing itself of any other remedy, in law or equity, arising out of
breach of agreement by Executive, and the parties agree that all remedies
available to Company are cumulative.  If the periods of time or the area
specified in this Section are adjudged to be unreasonable in any proceeding,
then the period of time shall be reduced by such number of months or the scope
of non-competition reduced, such that such restrictions may be enforced for such
time and such scope as adjudged to be reasonable.  This agreement shall be
governed by the laws of the state of New Jersey, without regard to choice of law
principles.


6.    Assignment of Inventions


Except to the extent otherwise governed by agreements to which the Company is a
party, all processes, inventions, patents, copyrights, trademarks, and other
intangible rights (collectively the  "Inventions") that may be conceived or
developed by Executive, either alone or with others, during the  term of
Executive’s employment, whether or not conceived or developed during Executive’s
working  hours, and with respect to which the equipment, supplies, facilities,
or trade secret information of Company  was used, or that relate at the time of
conception or reduction to practice of the Invention to the business of  the
Company or to Company's actual or demonstrably anticipated research and
development, or that result  from any work performed by Executive for Company,
will be the sole property of Company, and  Executive hereby assigns to the
Company all of Executive’s right, title and interest in and to
such  Inventions.   Executive must execute all documents,  including patent
applications and assignments, required by Company to establish Company's rights
under  this Section.


7.    Miscellaneous


7.1   Waiver


The waiver of any breach of any provision of this Agreement will not operate or
be construed as a  waiver of any subsequent breach of the same or other
provision of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
7.2   Entire Agreement; Modification


Except as otherwise provided in the Agreement,  this Agreement  represents the
entire understanding among the parties with respect to the subject matter of
this Agreement,  and this Agreement supersedes any and all prior understandings,
agreements, plans, and negotiations,  whether written or oral, with respect to
the subject matter hereof, including without limitation, any  understandings,
agreements, or obligations respecting any past or future compensation,
bonuses,  reimbursements, or other payments to Executive from Company.  All
modifications to the Agreement must  be in writing and signed by the party
against whom enforcement of such modification is sought.


7.3   Notice


All notices and other communications under this Agreement must be in writing and
must be given by  personal delivery, nationally recognized overnight courier
service, or first class mail, certified or registered with return
receipt  requested, and will be deemed to have been duly given upon receipt if
personally delivered, upon delivery by overnight courier service,  five  days
after mailing, if mailed, to the respective persons  named below:
 
If to Company:
Metropolitan Computing Corporation.
 
6 Great Meadow Lane
 
East Hanover , New Jersey 07936
           
If to Executive:
Michael Levin
 
2 Underwood Road
 
West Orange, NJ 07052

 
Any party may change such party's address for notices by notice duly given
pursuant to this Section.


7.4   Headings


The Section headings of this Agreement are intended for reference and may not by
themselves  determine the construction or interpretation of this Agreement.


7.5   Governing Law


This Agreement is to be governed by and construed in accordance with the laws of
the State of  New Jersey applicable to contracts entered into and wholly to
be  performed within the State of New Jersey by New Jersey residents.  Any
controversy or claim arising out of or relating to this Agreement, or the
formation, interpretation, enforcement or breach, of this Agreement , other than
requests for injunctions or preliminary relief, shall be settled by
arbitration  in Morristown, NJ  by a single arbitrator in  accordance with the
Commercial Arbitration Rules of the American Arbitration Association utilizing
Expedited Procedures.  The arbitration award shall be final and binding
regardless of whether one of the parties fails or refuses to participate in the
arbitration and shall be enforceable by any court having jurisdiction. Each
party will pay the fees of his own attorneys, and the expenses of his or her
witnesses and all other expenses connected with presenting  his case.  Other
costs of the arbitration, including the cost of any record or transcripts of
the  arbitration, administrative fees, and all other fees and costs, will be
borne  equally by the parties.
 
 
 
 

--------------------------------------------------------------------------------

 

 
7.6   Survival of Company's Obligations


This Agreement will be binding on, and inure to the benefit of,  the executors,
administrators, heirs,  successors, and assigns of the parties; provided,
however, that this Agreement may not be assigned by Executive.


7.7   Counterparts


This Agreement may be executed in one or more counterparts, all of which taken
together will  constitute one and the same Agreement.




7.8   Enforcement


If any portion of this Agreement is determined to be invalid or unenforceable,
that portion of this  Agreement will be adjusted, rather than voided, to achieve
the intent of the parties under this Agreement.


7.9   Indemnification


The Company agrees that it will indemnify and hold the Executive harmless to the
fullest extent  permitted by New Jersey law from and against any loss, cost,
expense or liability resulting from or by reason  of the fact of the Executive’s
employment hereunder, whether as an officer, employee, agent,
fiduciary,  director or other official of the Company, except to the extent of
any expenses, costs, judgments, fines or  settlement amounts which result from
conduct which is determined by a court of competent jurisdiction to  be
knowingly fraudulent or deliberately dishonest


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above  written.


METROPOLITAN COMPUTING CORPORATION



   
        By: _____________________
_____________________
   Michael Levin
Title: ___________________
 
